              Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 1 of 15



 1

 2                                                                HONORABLE BENJAMIN H. SETTLE
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA
10
     HP TUNERS, LLC, a Nevada limited liability)
11
     company,                                  )            CASE NO. 3:17-cv-05760-BHS
                                               )
12                    Plaintiff,               )            PLAINTIFF’S   RESPONSE     IN
                                               )            OPPOSITION TO DEFENDANT JOHN
13         vs.                                 )            MARTINSON’S    MOTION    FOR
                                               )            SUMMARY JUDGMENT
14   KEVIN SYKES-BONNETT and SYKED)
     ECU    TUNING    INCORPORATED,           a)            NOTING DATE: SEPTEMBER 6, 2019
15   Washington  corporation,    and    JOHN)
     MARTINSON,                                )            ORAL ARGUMENT REQUESTED
16

17
                             Defendants.

18
             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its
19
     response in Opposition to Defendant John Martinson’s (“Martinson” or “Defendant”) Motion for
20
     Summary Judgment1 (Dkt. 183) states as follows and submits the accompanying Declaration of
21
     Andrew P. Bleiman, Esq. (“Bleiman Decl.”) which is being filed contemporaneously herewith.
22

23
     1
            It should be noted that Defendant John Martinson’s Motion for Summary Judgment violates Rule
24   56 and LR 56.1 by virtue of their failure to include a statement of material facts which is mandated by the
     rule.
25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 1                                                                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                                PO Box 611
                                                                                                Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 2 of 15



 1                                           INTRODUCTION
 2          Defendant John Martinson’s “it wasn’t me, it was my business partner who did it”
 3
     defense is unavailing and unfounded. Contrary to Martinson’s claims, Martinson was involved
 4
     in the misconduct alleged both individually and as an owner and officer of Defendant Syked
 5
     ECU Tuning, Inc. (“Syked”).          Martinson’s self-serving proclamations of innocence are
 6
     undermined by the evidence adduced to date. Factual questions exist in this matter concerning
 7
     Martinson’s role, involvement and participation in the misconduct alleged, and Martinson’s
 8
     motion for summary judgment should be denied.
 9

10
            At all times, Martinson was the CFO, an engineer/programmer, and an officer of Syked.

11   He was intimately involved in the creation and development of Syked’s software. As detailed in

12   HPT’s response in opposition to Defendants’ motion for partial summary judgment, HPT’s

13   expert, Dr. Ernesto Staroswiecki, Ph. D., P.E., opined that some of HPT’s intellectual property is

14   present in Syked’s source code, some of the source code present on different versions of the
15   Defendants’ software products is extremely similar or identical to source code from HPT’s
16
     software product, and Defendants’ software tools were able to handle HPT’s hardware, which
17
     would require Defendants to use HPT’s communication protocols.
18
            In addition, as detailed herein, documentary evidence produced by Defendants in this
19
     case demonstrates Martinson’s knowledge of and involvement in the hacking and reverse
20
     engineering of HPT’s software by a third-party contractor for Syked (Christopher Breton-Jean)
21
     and it also makes specific reference to Martinson’s payments to Breton-Jean for such work.
22

23   These facts raise questions of triable fact which defeat Martinson’s motion for summary

24   judgment (and, actually, give rise to liability on the part of Martinson under the claims asserted).

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 2                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 3 of 15



 1          Here, HPT has asserted claims against Martinson for: (i) violation of the Computer Fraud
 2   and Abuse Act (“CFAA”) arising under 18 U.S.C. §1030; (ii) violation of the Defend Trade
 3
     Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq.; (iii) misappropriation of trade secrets arising
 4
     under the Washington Uniform Trade Secrets Act, RCW 19.108; (iv) violation of the Illinois
 5
     Trade Secrets Act, 765 ILCS 1065/1 et. seq.; (v) unfair competition under the Washington
 6
     Consumer Protection Act, RCW 19.86.020; (vi) unfair competition under the Illinois Consumer
 7
     Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et. seq.; (vii) breach of contract;
 8
     and (viii) tortious interference with prospective economic relations.
 9

10
            Martinson’s attempt to point the finger solely at Sykes-Bonnett and contend that he had

11   no involvement whatsoever is not well founded. The evidence establishes that Martinson was

12   involved and participated in the misconduct giving rise to liability for the claims which have

13   been plead or, at the very least, the evidence raises genuine factual questions for the trier of fact

14   to determine regarding Martinson’s involvement in and liability for such misconduct.                           In
15   addition, as demonstrated herein, as an owner and officer of Syked, Martinson may be held
16
     personally liable under the statutory claims which have been plead. Finally, the misconduct at
17
     issue is sufficient to overcome corporate immunity.          For these reasons, Defendant John
18
     Martinson’s motion for summary judgment should be denied in its entirety.
19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 3                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 4 of 15



 1                 LR 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS2
 2          1.      Martinson is an owner and officer of Syked. (See Deposition of John Martinson
 3
     (“Martinson Dep.”) which has been filed of record in this cause under seal at Dkt. 147 (Exhibit
 4
     B), pp. 6, 34-35).
 5
            2.      Martinson is the “CFO” and an “engineer” for Syked and, as engineer, he is a
 6
     programmer. (Martinson Dep., p. 6, 13-14).
 7
            3.      As an engineer for Syked, Martinson wrote source code, worked to develop
 8
     Syked’s software and was intimately involved in the creation and development of the software
 9

10
     since at least 2013. (Martinson Dep., p. 6, 13-14, 21-22).

11          4.      Martinson’s work in connection with the development of Syked’s software

12   included programming, writing code, incorporating checksum algorithms and general creation

13   and development of Syked’s software. (Martinson Dep., p. 13, 14, 122, 138).

14          5.      At his deposition, Martinson admitted: “I’m very forgetful.” (Martinson Dep., p.
15   18).
16
            6.      He further admitted: “I forget details often.” (Martinson Dep., p. 19).
17
            7.      Martinson has difficulty remembering things because of the stress that he is
18
     under. (Martinson Dep., p. 19).
19
            8.      Martinson admitted that third persons, including Christopher Breton-Jean
20
     (“Breton-Jean”), performed work for Syked. (Martinson Dep., p. 89-91).
21

22

23
     2
             As noted above, Defendants improperly failed to include a LR 56.1 Statement of Facts in
24   violation of the rule. The undisputed facts detailed herein by HPT wholly undermine Defendant’s motion
     for summary judgment and, instead, unequivocally demonstrate Defendant’s liability for the claims
25   asserted in the First Amended Complaint.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 4                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 5 of 15



 1          9.      Martinson admitted that Breton-Jean worked on the development of Defendant
 2   Syked’s software. (Martinson Dep., p. 97).
 3
            10.     Syked engaged and paid Breton-Jean to reverse engineer HPT’s software. (See
 4
     Deposition of Kevin Sykes-Bonnett dated May 16, 2019 (“Sykes Deposition 5-16-19”), pp. 357,
 5
     368-69, 396, 469-71, which is attached as Exhibit 1 to the Bleiman Decl.
 6
            11.     Syked engaged and paid Breton-Jean to, among other things, hack HPT’s
 7
     software and reverse engineer HPT’s checksum and seed key algorithms for Syked. (Sykes
 8
     Deposition 5-16-19, pp. 367-69, 396, 403-04, 405, 408-10; see also Exh. 8 to Bleiman Decl.).3
 9

10
            12.     On September 1, 2017, Breton-Jean was paid for his work in connection with

11   various seed key and checksum algorithms which he obtained from reverse engineering HPT’s

12   software.4 (See Exh. 9 to Bleiman Decl.).

13          13.     Martinson was involved in determining the nature and extent of the services and

14   work performed by Breton-Jean and Syked viewed Breton-Jean as part of the team. (See Exh. 17
15   and Exh. 18 to Bleiman Decl.).5
16
            14.     The work performed by Breton-Jean and other independent contractors in
17
     connection with Syked’s software would be incorporated into the software by Martinson and
18
     Sykes-Bonnett. (Martinson Dep., p. 122).
19

20

21

22
     3
              Exhibit 8 contains Facebook messenger communications between Sykes-Bonnett and Breton-Jean
23   detailing the information sought by Defendants to be reverse engineered from HPT’s software.
     4
              This is one example of several Paypal records evidencing payments to Breton-Jean for services
24   performed. This particular payment related to services performed in connection with reverse engineering
     of checksum and seed key algorithms.
     5
25            Exh. 17 is one example of Sykes-Bonnett’s communications to Breton-Jean wherein he is
     communicating to Breton-Jean what him and Martinson (“we”) want Breton-Jean to do for Syked.

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 5                                                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 6 of 15



 1           15.     In connection with the development of Defendants’ software, Martinson and
 2   Sykes-Bonnett would add the seed key algorithms and flash routines to the Syked software.
 3
     (Martinson Dep., pp. 138-39).
 4
             16.     Martinson had access to the email address software@sykedecutuning.com.
 5
     (Martinson Dep., p. 125).
 6
             17.     In connection with Breton-Jean’s work, Sykes-Bonnett instructed Breton-Jean to
 7
     blind copy software@sykedecutuning.com on his emails to Sykes-Bonnett. (See Exh. 16 to
 8
     Bleiman Decl.).6
 9

10
             18.     Sykes-Bonnett’s     Facebook      messenger     communications             to     Breton-Jean

11   demonstrate that Martinson was involved in making various payments to Breton-Jean for the

12   work he performed. (See Exh. 7, Exh. 10, Exh. 11, Exh. 12, Exh. 13, Exh. 14 to Bleiman Decl.).

13           19.     Martinson used and tested work product created by Breton-Jean for Syked. (See

14   Exh. 15 to Bleiman Decl.).7
15           20.     While Martinson denied ever seeing or using a HPT interface (see Martinson
16
     Dep., p. 102), Sykes-Bonnett admitted to Breton-Jean that Martinson had one of the two HPT
17
     interfaces that were provided to Sykes-Bonnett by Ken Cannata. (See Exh. 5 and Exh. 6 to
18
     Bleiman Decl.).8
19

20

21

22
     6
            This demonstrates that Martinson received work product from Breton-Jean resulting from
23   Breton-Jean’s hacking and reverse engineering of HPT’s software and was fully involved with
     and aware of the work being performed by Breton-Jean for Syked.
     7
24           This is one example of many to Martinson’s use and knowledge of work product created by
     Breton-Jean for Syked.
     8
25           Consequently, in the face of his claimed denial, questions of fact exist as to whether Martinson
     was using a HPT interface in connection with his work on the Syked software.

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 6                                                                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 7 of 15



 1           21.   On behalf of Syked, Martinson, as “CoOwner”, executed a non-disclosure
 2   agreement with Ken Cannata dated March 11, 2016. (Martinson Dep., p. 65; see also Exh. 4 to
 3
     Bleiman Decl.).
 4
             22.   Shortly thereafter, on April 8, 2016, Ken Cannata (a former owner of HPT) began
 5
     using a secret email account to share highly confidential and proprietary information of HPT
 6
     with Defendants. (Sykes Deposition 5-16-19, pp. 365-83).
 7
             23.   In particular, Cannata created an email account with the email address
 8
     “somethingnew1892@yahoo.com”, which he used to send emails to Sykes-Bonnett who had
 9

10
     created a secret email address “fhptuners@yahoo.com” for purposes of having private

11   communications with Cannata. (Sykes Deposition 5-16-19, pp. 365-83).

12           24.   In April and May 2016, Cannata used the “somethingnew1892@yahoo.com”

13   secret email address to share source code and program files with Defendants. (Sykes Deposition

14   5-16-19, pp. 370-73).
15           25.   In addition, on October 16, 2016, Cannata shared additional source code files and
16
     program files with Defendants using the secret email account. (Sykes Deposition 5-16-19, pp.
17
     374).
18
             26.   Subsequently, on January 9, 2017, Cannata shared additional confidential and
19
     proprietary information of HPT with Defendants, including proprietary information relating to
20
     HPT’s application key as well as a highly confidential document relating to HPT’s interface
21
     programming. (Sykes Deposition 5-16-19, pp. 376-77).
22

23           27.       Dr. Ernesto Staroswiecki, Ph. D., P.E. analyzed various discovery

24   information and Defendants’ source code in connection with this matter. Dr. Staroswiecki

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 7                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 8 of 15



 1   prepared a report in connection with this matter. (See Expert Report of Dr. Ernesto Staroswiecki,
 2   Ph.D., P.E., (“Expert Report”), which is attached as Exhibit 2 to the Bleiman Decl.).
 3
            28.     In connection with the Expert Report, Dr. Staroswiecki’s opinions included but
 4
     were not limited to the following:
 5
            A.      Some of HPT’s intellectual property is present in Defendants’ source code.
 6
            B.      Some of the source code present on different versions of the Defendants’ software
 7
                    products is extremely similar or identical to source code from HPT’s software
 8
                    product.
 9
            C.      Defendants’ software tools were able to handle HPT’s hardware, which would
10
                    require Defendants’ to use HPT’s communication protocols.
11
            D.      Having access to HPT’s source code could have provided Defendants with,
12
                    among other things, proven working strategies, a performance baseline,
13
                    suggestions on how to address problems, access to algorithm or vehicle
14
                    manufacturer data, etc., that could have save Defendants a significant amount of
15
                    research and development time and resources that would have been required to
16
                    achieve a product in its current form.
17
            E.      As detailed in the Expert Report, Defendants’ actions hampered Dr. Starowiecki’s
18
                    work. For example, an additional section of Defendants’ source code referred to
19
                    as “server” code was never identified prior to the inspection.                  During Dr.
20
                    Staroswiecki’s inspection he discovered references to a remote server in the
21
                    source code, which was finally produced upon his request during the second half
22
                    of the second day of the three-day inspection.
23
            29.     Defendants did not take Dr. Staroswiecki’s deposition in this case. Nor did
24
     Defendants disclose an expert to rebut, refute or respond to any of Dr. Staroswiecki’s opinions
25
     and conclusions in this case.

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 8                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 9 of 15



 1                                              ARGUMENT
 2       THE MOTION FOR PARTIAL SUMMARY JUDGMENT SHOULD BE DENIED.
 3
            A. SUMMARY JUDGMENT STANDARD.
 4
            Summary judgment in Defendant’s favor is wholly inappropriate in this case, where both
 5
     the facts and the law support HPT’s claims. Summary judgment is only available where,
 6
     viewing the evidence in the light most favorable to the nonmoving party, “there are no genuine
 7
     issues of material fact.” Fed. R. Civ. P. 56(a).
 8
            Summary judgment is proper only if the pleadings, the discovery and disclosure materials
 9

10
     on file, and any affidavits show that there is no genuine issue as to any material fact and that the

11   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A genuine dispute over a

12   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

13   requiring a judge or jury to resolve the differing versions of the truth. Standard Insurance

14   Company v. Deaver, 2012 U.S. Dist. LEXIS 119073, ¶3-5 (W.D. Wash 2012) citing Anderson v.
15   Liberty Lobby, Inc., 477 U.S. 242, 253, 106 S. Ct. 2505 (U.S. 1986); T.W. Electrical Service, Inc.
16
     v. Pacific Electrical Contractors Association, 809 F.2d 626, 630 (9th Cir. 1987).
17
            Facts are considered material if they "might affect the outcome of the suit under the
18
     governing law," so material facts are more than irrelevant or unnecessary under the substantive
19
     law. Certain Underwriters at Lloyd’s v. Mills Brothers International, 2019 U.S. Dist. LEXIS
20
     129598, ¶7 (W.D. Wash 2019) citing Anderson, 477 U.S. at 248. A factual dispute is "genuine"
21
     if the evidence could lead a reasonable jury to return a verdict for the nonmovant. However, a
22

23   nonmovant need not produce evidence that would be admissible at trial to avoid summary

24   judgment. Certain Underwriters, 2019 U.S. Dist. LEXIS 129598, at ¶8 citing Celotex, 477 U.S.

25   at 324. A nonmovant’s submission of “competing evidence that relates to” a central issue in the


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 9                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 10 of 15



 1   case is demonstrative of a genuine dispute of material fact. See Certain Underwriters, 2019 U.S.
 2   Dist. LEXIS 129598, at ¶12. The Court must view the facts and reasonable inferences to be
 3
     drawn therefrom in the light most favorable to the nonmovant. Anderson, 477 U.S. at 255.
 4
            Furthermore, “in the endeavor to establish the existence of a factual dispute, the opposing
 5
     party need not establish a material issue of fact conclusively in its favor. It is sufficient that ‘the
 6
     claimed factual dispute be shown to require a jury or judge to resolve the parties’ differing
 7
     versions of the truth at trial.’” Boland, Inc. v. Rolf C. Hagen (USA) Corp., 685 F. Supp. 1094,
 8
     1100 (E.D. Ca. 2010), quoting First Nat’l Bank, 391 U.S. 253, 289-90 (1968); see also T.W.
 9

10
     Electrical Service, Inc. v. Pacific Electrical Contractors Association, 809 F. 2d 626, 631 (9th Cir.

11   1987) (“If the nonmoving party produces direct evidence of a material fact, the court may not

12   assess the credibility of this evidence nor weigh against it any conflicting evidence presented by

13   the moving party. The nonmoving party’s evidence must be taken as true.”).

14          Defendant argues that summary judgment in his favor is somehow appropriate here
15   because HPT has failed to produce any evidence that Martinson “did any of the acts alleged in
16
     the First Amended Complaint.” However, contrary to Defendant’s self-serving and conclusory
17
     mischaracterizations of the evidence, the testimonial and documentary evidence adduced to date
18
     raises factual questions concerning Martinson’s involvement, role and participation in the
19
     misconduct alleged.
20
            For example, as detailed in the Statement of Facts set forth above, shortly after Martinson
21
     executed a non-disclosure agreement on behalf of Syked ECU Tuning, Inc., Ken Cannata (a
22

23   former owner of HPT) provided Sykes-Bonnett – Martinson’s business partner in Syked – with

24   highly confidential and proprietary information of HPT. Likewise, Defendants engaged Breton-

25   Jean to reverse engineer and hack HPT’s software. Martinson was involved in making various


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 10                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 11 of 15



 1   payments to Breton-Jean for the work he performed and was involved in and aware of the nature
 2   of the services being performed by Breton-Jean for Syked. Martinson’s feigned ignorance and
 3
     claimed innocence is undermined by the facts adduced in discovery to date and questions of
 4
     material fact exist as to Martinson’s involvement in the alleged misconduct giving rise to HPT’s
 5
     claims of violation of the Computer Fraud and Abuse Act (Count I), trade secret
 6
     misappropriation (Counts II, III and IV), unfair competition (Counts V and VI), breach of
 7
     contract (particularly the EULA which prohibits the reverse engineering, misuse and misconduct
 8
     alleged)(Count VII) and tortious interference (Count VIII).
 9

10
             In addition, at all times, Martinson was the engineer and programmer for Syked. He has

11   been intimately involved with the creation and development of Syked’s source code since at least

12   2013.   Here, credible evidence has been presented in the form of expert testimony that

13   Defendants’ source code contains parts of HPT’s source code as Dr. Staroswiecki, some of the

14   source code present on different versions of the Defendants’ software products is extremely
15   similar or identical to source code from HPT’s software product and Defendants’ software tools
16
     were able to handle HPT’s hardware, which would require Defendants to use HPT’s
17
     communication protocols. (See Exh. 2 to Bleiman Decl.). Consequently, at a minimum, on this
18
     record, given Martinson’s position and role with Syked, questions of fact exist for the trier of fact
19
     to determine as to Martinson’s responsibility for and involvement in the misconduct which can
20
     be demonstrated herein. The evidence bearing on Martinson’s role, knowledge and involvement
21
     creates genuine disputes of material fact precluding summary judgment on the claims asserted in
22

23   the First Amended Complaint, specifically including the claims for trade secret act violations in

24   Counts II, III and IV. As such, Martinson’s motion for summary judgment should be denied.

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 11                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 12 of 15



 1          Furthermore, Martinson’s efforts to point the finger at the corporate defendant (which he
 2   owns) or his business partner are unfounded as he may be held personally liable under several of
 3
     the claims asserted herein by HPT. For example, individuals may be liable for violations of the
 4
     Computer Fraud and Abuse Act by their company. See Facebook, Inc. v. Power Ventures, Inc.,
 5
     844 F. 3d 1058 (9th Cir. 2016) (upholding defendant’s CEO as personally liable for defendant’s
 6
     violation of CFAA). Therefore, Martinson may be held personally liable on HPT’s claim in
 7
     Count I for violation of the Computer Fraud and Abuse Act.
 8
            Similarly, corporate officers may be personally liable for claims for unfair competition.
 9

10
     “A corporate officer or director is personally liable for torts the officer authorizes or directs or in

11   which the officer participates.” See Suarez Corp. Indus. V. Earthwise Techs., Inc., 636 F. Supp.

12   2d 1139, 1149 (W.D. Wash. 2008) (denial of defendants’ summary judgment motion holding

13   corporate officer may be personally liable for claims of unfair competition arising from the acts

14   of the corporation).     Accordingly, Martinson may be personally liable for HPT’s unfair
15   competition claims in Counts V and VI.
16
            Likewise, Martinson may be held individually liable on HPT’s claims for tortious
17
     interference in Count VIII. A “corporate officer or director is, in general, personally liable for all
18
     torts which he authorizes or directs or in which he participates, notwithstanding that he acted as
19
     an agent of the corporation and not on his own behalf.” Comm. for Idaho's High Desert, Inc. v.
20
     Yost, 92 F.3d 814, 823 (9th Cir. 1996) (internal quotation marks omitted).
21
            Finally, the misconduct alleged is sufficient to overcome corporate immunity.                          As
22

23   detailed in the Statement of Facts above, the corporate officers of Syked, including Martinson,

24   engaged in the misconduct alleged by HPT.             Martinson funded the hacking and reverse

25   engineering of HPT’s software and HPT’s intellectual property can be found in Syked’s source


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 12                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
            Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 13 of 15



 1   code – which Martinson developed. Under the doctrine of corporate immunity, “if a corporate
 2   officer participates in wrongful conduct or with knowledge approves of the conduct, then the
 3
     officer, as well as the corporation, is liable for the penalties. Grayson v. Nordic Constr. Co., 29
 4
     Wash. 2d 548, 554 (1979); see also State v. Ralph Williams’ N. W. Chrysler Plymouth, 553 P. 2d
 5
     423, 552 (1976).
 6
            In Grayson, the court imposed personal liability because the defendant owner of the
 7
     construction company personally directed the unlawful mailing of brochures that constituted a
 8
     CPA violation. Grayson, 29 Wash. 2d at 554. Here, factual questions exist as to Martinson’s
 9

10
     involvement with and engagement in the tortious, bad faith acts against HP Tuners, including the

11   reverse engineering HPT’s software and misappropriating HP Tuners’ trade secrets and

12   proprietary information. Therefore, disputed factual issues exist which support a finding of

13   personal liability as against Martinson, despite his status as a corporate officer at Syked ECU

14   Tuning, and summary judgment in the face of such factual disputes would be inappropriate.
15                                           CONCLUSION
16
            Based on the foregoing, Defendant John Martinson’s Motion for Summary Judgment
17
     does not comply with LR 56.1, is legally baseless and factually unfounded. For these reasons,
18
     Defendant John Martinson’s Motion for Summary Judgment should be denied in its entirety.
19
            WHEREFORE, HP TUNERS, LLC, respectfully prays for an order denying Defendant
20
     John Martinson’s Motion for Summary Judgment in its entirety, and for such other and further
21
     relief as this Court deems necessary and appropriate.
22
            Dated this 3rd day of September, 2019         Respectfully submitted,
23

24                                                        s/ Andrew P. Bleiman
                                                          Attorneys for HP Tuners, LLC
25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 13                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 14 of 15



 1   Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
 2   PO Box 611
     211 E. McLoughlin Boulevard
 3
     Vancouver, WA 98666-0611
 4
     Telephone: (360) 750-7547
     Fax: (360) 750-7548
 5   E-mail: sgl@hpl-law.com

 6   Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
 7   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
 8   (312) 206-5162
     andrew@marksklein.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 14                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                            PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                         (360) 750-7547
            Case 3:17-cv-05760-BHS Document 190 Filed 09/03/19 Page 15 of 15



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on September 3, 2019, I caused the foregoing to be electronically
 3   with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
 4
     Counsel of Record.
 5

 6                                                     MARKS & KLEIN

 7                                                     s/ Andrew P. Bleiman
                                                       Andrew P. Bleiman (admitted pro hac vice)
 8                                                     1363 Shermer Road, Suite 318
                                                       Northbrook, Illinois 60062
 9                                                     Telephone: (312) 206-5162
                                                       E-mail: andrew@marksklein.com
10

11
                                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     page 15                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
